Citation Nr: 1718321	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2014, the Veteran executed a new power-of- attorney (VA Form 21-22), designating Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran asserts that his hearing loss and tinnitus are the result of acoustic trauma in service and that the nature of his military assignment exposed him to loud noise. The Veteran's DD214 shows that his military occupational specialty was that of a fire protection specialist. 

In October 2011, the Veteran was afforded a VA examination and he was found to have a bilateral hearing loss disability for VA purposes consistent with 38 C.F.R. § 3.385.  The Veteran also reported bilateral recurrent tinnitus.  The VA examiner opined that "it is not as least as likely as not that the hearing loss claimed is associated with the noise exposure sustained while on active duty."  As a rationale, the VA examiner explained that the Veteran's service treatment records revealed hearing within normal limits in a pre-enlistment medical examination in 1969, and on separation from service in 1973.  With respect to the Veteran's claim of tinnitus, the VA examiner, opined that the Veteran's diagnosis of tinnitus is "at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss" because tinnitus is known to be a symptom associated with hearing loss.

The Board acknowledges that the Veteran's service medical records do not show a bilateral hearing loss or tinnitus disability during service.  However, the absence of an in-service hearing disability is not necessarily dispositive of a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  This is also applicable to tinnitus.  Service connection for a bilateral hearing loss disability may be granted based on "available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that the October 2011 VA examination is inadequate because its rationale is solely based on hearing shown within normal limits on the pre-enlistment hearing evaluation in 1969 and within normal limits on separation hearing evaluation in 1973.  Further, the VA examiner failed to consider and address the Veteran's contentions as to noise exposure, onset of hearing loss tinnitus and continuity of symptomatology.  

In light of the above, the Board finds that a new VA examination and opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service, or was related to any event of service, to include acoustic trauma in service as described by the Veteran.  If it is determined that there is another likely etiology for his bilateral hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim and must consider the Veteran's reports and lay statements regarding hearing loss during and after service. 

(b) The examiner should also opine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma as described by the Veteran.  If it is determined that there is another likely etiology for any tinnitus found, that should be stated.  The examiner should note that the absence of in-service evidence of tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding ringing in the ears during and after service. 

In providing the above opinion, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  The VA examiner should consider the Veteran's statements regarding hearing loss during and after service, including and not limited to, statements noted in the October 2011 VA examination report and from a December 2015 e-mail correspondence about the amount of time he spent moving munitions from the munitions dump to the flight line in Vietnam and Guam during Operation Arc Light without the use of hearing protection equipment. 

All opinions expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


